Exhibit 10.99(b) December 14, 2007 Ocimum Biosolutions Inc. #8765 Guion Road, Suite #G Indianapolis, Indiana 46268 Attention: Subash Lingareddy O3 Capital Advisors Pvt. Ltd. #3 Levelle Road, Bangalore 560 001, India Attention:Shiraz Bugwadia RE: Amendment No. 2 to the Asset Purchase Agreement (the “APA”) by and between Gene Logic Inc., a Delaware corporation (“Company”), Ocimum Biosolutions Limited, a company incorporated under the Company Act, 1956 in the Republic of India (“Parent”), and Ocimum Biosolutions Inc., a Delaware corporation (“Purchaser”), amended by that certain letter agreement made by and among Company, Purchaser and Parent dated December 12, 2007 Gentlemen: The Parties wish to, and hereby do, amend the APA as provided below.Capitalized terms used herein, but not otherwise defined herein, shall have the meanings given to such terms in the APA. 1.Waiver and Indemnification.In consideration for proceeding to a Closing, including the waiver by Purchaser and Parent of the condition precedent pursuant to Section 1.06(a)(v) that a third party’s signature be obtained, the Parties have agreed as follows: A.Section 7.09 is deleted in its entirety and replaced with the following: “Section 7.09.Exclusive Remedies.The remedies of the parties set forth in this Article VII and Article XI are intended to be the sole and exclusive remedies and sole and exclusive liabilities of the parties for all matters related to breaches of this Agreement, or the Transactions contemplated by this Agreement, regardless of the legal theory pursuant to which liability is claimed, except for (i) the remedies of injunctive relief provided in Section 10.09 with respect to the specific matters to which such Section relates and (ii) in the case of fraud. B.Article XI below is inserted to follow Article X. “ARTICLE XI LEASE INDEMNIFICATION Section 11.1Indemnification by Company.Subject to the limitations contained in this
